PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DELTA ELECTRONICS, INC.
Application No. 16/524,814
Filed: 29 Jul 2019
For: METHOD OF STARTING A FAN USING AN OPEN LOOP STARTING STAGE WITH A DECREASING DRIVE SIGNAL VALUE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in reference to the “RESPONSE TO NOTICE REGARDING FOREIGN PRIORITY AND REQUEST FOR EXPUNGEMENT (NOTICE OF ALLOWANCE MAILED)” filed July 12, 2022, which is treated, under the circumstances of this case, as a petition under 37 CFR 1.181. 

The petition is GRANTED.

Petitioner requests that German Document DE 10 2018 121 888 9-7-2018, retrieved and entered into the record by the Office on October 28, 2019, be expunged from the instant application. 

On June 3, 2022, the Office issued a Notice Regarding Foreign Priority stating that the instant application is not in compliance with 37 CFR 1.55 due to the presence of a certified copy of a foreign priority application in the record (DE 10 2018 121 888 9-7-2018) which is not present on the application data sheet (ADS).

In response to the Notice issued on June 3, 2022, petitioner filed the instant petition on July 12, 2022. The petition submits that the certified copy of the foreign priority application (DE 10 2018 121 888 9-7-2018) was incorrectly entered into the record of the instant application by the Office. Petitioner argues that it appears that this document should have been directed to U.S. Patent Application No. 16/542,814 (rather than the instant application, 16/524,814). Based on the evidence presented and a review of the record, this argument is persuasive. 

It is agreed that it would be appropriate in this instance to close the certified copy of the foreign priority application (DE 10 2018 121 888 9-7-2018), entered into the record by the Office on October 28, 2019, and also to remove such from the listing of publicly available documents for this Image File Wrapper (IFW).

This application is being forwarded to the Office of Data Management for further processing.
Telephone inquiries concerning this communication should be directed to the Katherine Zalasky McDonald at (571) 270-7064.


/JASON C OLSON/Acting Deputy Director 
Office of Petitions